The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7, 9, 12-15, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claims 5 and 19, lines 3 and 5-6 of each, “the mounting flange[s] of the femoral trial component” (emphasis added) lack proper antecedent bases.  Similarly, on lines 2-5 of claim 9, there is confusion as to whether a “femoral trial component” or a “femoral trial insert component” (emphasis added) is intended for the first and second components.  In claim 12, lines 17-18, “to secure the femoral box trial component” is confusing as to the scope; apparently “femoral box trial component” should be replaced by --femoral intramedullary component--.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,390,965 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are clearly set forth in the claims of the patent.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Coates et al., US 5,100,409, which discloses a tibial base plate 74 (Figure 6), an insert tibial component 80 (column 4, lines 39-54), a femoral trial component 12 (drawings) comprising an anterior flange 28 and 30 (column 3, lines 45-47) and a pair of curved arms 32 (column 3, lines 47-49) each including a curved condylar surface (Figures 1 and 2; column 3, lines 30-31) and a plurality of cutting guide slots 20 (Figure 4; abstract; column 3, lines 34-38; column 4, lines 29-35), and a femoral trial insert component 19 (Figures 3 and 6) having lateral flanges each with fasteners 54 for engaging slots 56 (column 4, lines 10-14).  The fasteners are “retained” and “in” a respective mounting flange because the fastener is a part of the mounting flange (Applicant’s claim 1 at lines 13-14) and is integrally formed with the rest of the femoral trial insert component 19 (Figure 3 of Coates et al.).  Regarding claim 11, femoral trial insert component 19 further includes a patellar track 50 (Figures 3 and 6; column 1, lines 25-32; column 4, lines 6-7).
Claims 2, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al., US 5,100,409.  Regarding claims 2 and 16, a groove in slot 56 for securing the tab at 54 would have been immediately obvious, if not inherent, to the ordinary practitioner, who would have been left to devise a complementary mechanical engagement feature in the slot 56 of the curved arm 32.  Regarding claim 4, more than one stud or feature 54 (and matching groove) on each side would have been obvious in order to further enhance the “securely positioned” (column 4, lines 10-11) state of the assembly.
Claims 1-2 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Belcher et al., US 2012/0310246 A1, which illustrates a tibial base plate and trial component (Figures 22, 25, and 29-30; paragraphs 0096-0097); a femoral trial component 570 (Figures 46 and 53) with cutting guide slots (paragraph 0120); femoral trial inserts 610, 730 (paragraphs 0122+ and 0131); and stem trials 736, 738, 740.  The fastener 784, for example, is retained in the mounting flange 780 at least after being threadingly mated with threaded bore 592 (paragraph 0131).  Regarding claims 2 and 16, Figures 46 and 53 depict a partially circular tab and groove extending outwardly from tapering portions of the flange and slot, respectively, so as to locate and define the threaded connection.  Regarding claims 8, 9, 12, and 14, the modular boxes 732 and 734 are shaped to accommodate and articulate with one or more of the tibial spines 302a, 302b, 302c (paragraphs 0097 and 0131).  The further limitations of other dependent claims are readily apparent from the referenced drawings in light of the discussions above.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2011/0213378 A1:		abstract; drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774